                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

LISA WALTERS, et al.,                  )
     Plaintiffs,                       )
vs.                                    )
BRIAN KEMP, et al.,                    )
     Defendants.                       )       Case No. 1:20-CV-1624-SCJ


    PLAINTIFFS’ MOTION FOR EXTENSION OF TIME TO RESPOND TO
                         ALL MOTIONS TO DISMISS
       Plaintiffs move for an extension of time to respond to Docs. 56 and 57

(Defendants Cherokee County 1 and Keith Wood (the “County Defendants”) Second

Motion to Dismiss and Defendants Brian Kemp and Gary Vowell (the “State

Defendants”) Motion to Dismiss, respectively) (collectively, the “Motions”). As

grounds for the present motion, Plaintiffs show the Court as follows:

        The County Defendants filed motions to dismiss [Docs. 27 and 29] (the “First

County Motion”) on April 24, 2020. On May 7, 2020, the Court granted Plaintiffs’

Motion for an extension of time [46] to respond to the First County Motion so that

the response is due by June 8, 2020. On May 14, 2020, Defendants filed the Motions.

The normal due date for the Motions would be May 28, 2020. Because all three sets

of motions to dismiss are inter-related, Plaintiffs move to have all due dates set


1
 Plaintiffs note that they have voluntarily dismissed Cherokee County as a
Defendant, so they only will respond to the portions of Doc. 56 that pertain to
Keith Wool.
                                           1
together. They therefore move for an extension of time to respond to the Motions

up to and including June 8, 2020.



                                    /s/ John R. Monroe
                                    John R. Monroe
                                    John Monroe Law, P.C.
                                    156 Robert Jones Road
                                    Dawsonville, GA 30534
                                    678-362-7650
                                    jrm@johnmonroelaw.com
                                    State Bar No. 516193


                                          /s/ Raymond M. DiGuiseppe
                                    Raymond M. DiGuiseppe
                                    law.rmd@gmail.com
                                    The DiGuiseppe Law Firm, P.C.
                                    4320 Southport-Supply Road, Suite 300
                                    Southport, North Carolina 28461
                                    Phone: 910-713-8804
                                    Fax: 910-672-7705
                                    Admitted Pro Hac Vice


                                          /s/ Adam Kraut
                                    Adam Kraut, Esq.
                                    Firearms Policy Coalition
                                    Attorney for Plaintiffs
                                    1215 K Street, 17th Floor
                                    Sacramento, CA 95814
                                    (916) 476-2342
                                    akraut@fpclaw.org
                                    Admitted Pro Hac Vice

                                         /s/ Erik S. Jaffe
                                    Erik S. Jaffe
                                    Schaerr | Jaffe LLP
                                       2
1717 K. Street, NW
Washington, DC 20006
(202) 787-1060
ejaffe@schaerr-jaffe.com
Admitted Pro Hac Vice


Attorneys for Plaintiffs




  3
